December 1, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

    JAMIE A. ROBINSON, AS BENEFICIARY ON BEHALF OF THE JAMIE A.
    ROBINSON 1967 TRUST, JAMIE ROGINSON, INDIVIDUALLY, JAMIE A.
   ROINSON, AS BENEFICIARY ON BEHALF OF IRREVOCABLE GRANTOR
   TRUST NO. 6, FIGHTERTOWN, INC., 906 TOULOUSE STREET, LLC, JIM A
      ROBINSON FOUNDATION, INC., AND DILLAGAF, INC., Appellants

NO. 14-11-00592-CV                      V.

           EDWARD A. RENN & WITHERS BERGMAN, LLP, Appellees
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on June 15, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JAMIE
A. ROBINSON, AS BENEFICIARY ON BEHALF OF THE JAMIE A. ROBINSON
1967 TRUST, JAMIE ROBINSON, INDIVIDUALLY, JAMIE A. ROBINSON, AS
BENEFICIARY ON BEHALF OF IRREVOCABLE GRANTOR TRUST NO. 6,
FIGHTERTOWN, INC., 906 TOULOUSE STREET, LLC, JIM A ROBINSON
FOUNDATION, INC., AND DILLAGAF, INC., jointly and severally.
      We further order this decision certified below for observance.